Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/20 and 4/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8 & 11-13 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Farmanbar (US 2018/0123961 A1).

Regarding Claim 1. 
Farmanbar (US 2018/0123961 A1) discloses A method implemented at a network device in a communication network, comprising: 
determining a first utility value of a first network slice and a second utility value of a second network slice of the communication network {Farmanbar-961: 
¶0058 wherein at least one policy management function (PMF) component deriving appropriate policies related to core network control plane functions for network slice operation according to service requirements and total available network slice resources; ¶0059 wherein the PMF derives and transmits a policy that relates to resource allocation for a network slice or plurality of network slices; see also step 800-Fig.8 wherein an Operations System (OS) in the management system continually monitors network slice resource usage for adherence to (i.e. compliance with) the prescribed policy. For instance, the monitoring may include monitoring a resource consumption or traffic performance as defined in a slice specific policy or a common policy}, a network slice corresponding to a set of network functions for a set of services, a utility value of the network slice indicating a level of demand for system resources of the communication network by the set of services associated with the network slice {Farmanbar-961: ¶0052-wherein policies are sets of conditions, constraints, and settings that shape the network behaviour. These policies, otherwise known as rules, can be applicable to a specific slice or across multiple slices; ¶0054-¶0055 wherein the 
determining a difference between the first utility value and the second utility value  {Farmanbar-961: ¶0061 wherein The slice resource usage monitoring may, for instance, be conducted by the management system monitoring individual network function nodes and/or network logical links that may be specified in the one or more polices. Resource consumption at the monitored locations may be evaluated based on the one or more policies to determine whether a resource threshold defined in the one or more policies has been exceeded; see also step 810-Fig.8 wherein In combination with the monitoring, if the OS determines that there is a violation of the policy, for instance that current resources are insufficient for the network slice to provide services that meet the policy constraints}; and 
in response to the difference exceeding a threshold utility value, updating system resources for a plurality of network slices of the communication network {Farmanbar-961: ¶0061 wherein Results of the resource usage monitoring may be provided, for instance, to a CPF that is operative to effect traffic adjustments that may affect the network slice.  the CPF may be operative to trigger the network slice allocation/(re)configuration based on a determination that the received resource usage monitoring results indicate a violation of a policy governing that network slice. The violation may, for instance, be a determination that a threshold set in a slice specific policy was exceeded; see also step 820-Fig.8 wherein then the OS triggers an update of the resource allocation to the network slice to ensure compliance with the policy & ¶0071}. 

Regarding Claim 2. With the same reasons as set forth in The method of claim 1, Farmanbar-961 discloses wherein determining the first utility value of the first network slice of the communication network {Farmanbar-961: ¶0061 wherein The slice resource usage monitoring may, for instance, be conducted by the management system monitoring individual network function nodes and/or network logical links that may be specified in the one or more polices} comprises: 
determining a set of utility parameters for the first network slice, the set of utility parameters  {Farmanbar-961: ¶0061 wherein The slice resource usage monitoring may, for instance, be conducted by the management system monitoring individual network function nodes and/or network logical links that may be specified in the one or more polices} comprising at least one of: an amount of allocated system resources for the first network slice, an amount of demand for the system resources by the first network slice, and a priority of the first network slice, a priority of a network slice being associated with a set of services of the network slice {Farmanbar-961: ¶0052 wherein policies are sets of conditions, constraints, and settings that shape the network behaviour. These policies, otherwise known as rules, can be applicable to a specific slice or across multiple slices}; and 
determining the first utility value of the first network slice based on the set of utility parameters  {Farmanbar-961: ¶0061 wherein The slice resource usage monitoring may, for instance, be conducted by the management system monitoring individual network function nodes and/or network logical links that may be specified in the one or more polices}.
Regarding Claim 5. With the same reasons as set forth in The method of claim 1, Farmanbar-961 discloses wherein the system resources of the communication network comprise at least one of: computing resources, storage resources, signaling resources, a physical resource element, and a physical resource block {Farmanbar-961: ¶0061 wherein The CPF may be further operative to trigger a network slice resource allocation or a network slice resource (re)configuration based on the received resource usage monitoring results indicating a violation of a policy governing that network slice. The violation may, for instance, be a determination that a threshold set in a slice specific policy was exceeded; see also ¶0062 wherein a Management system 300 allocates resources across two network slices, Network Slice #1 302 and Network Slice #2 304}. 

Regarding Claim 6. With the same reasons as set forth in The method of claim 1, wherein the set of network functions of the network slice corresponds to network functions of a radio access network {Farmanbar-961: ¶0104 wherein network functions can be instantiated using any of a number of known techniques, including network function virtualization (NFV), to create Virtual Network Functions (VNFs). While conventional telecommunications networks, including so-called Third Generation and Fourth Generation (3G/4G) networks, can be implemented using virtualized functions in their core networks, next generation networks, including so-called Fifth Generation (5G) networks, are expected to use NFV and other related technologies as fundamental building blocks in the design of a new Core Network (CN) and Radio Access Network (RAN) and Figs.14}. 

Regarding Claim 7. 
-Claim 7 is rejected with the same reasons as set forth in claim 1, and further as following:
A network device {Farmanbar-961: processing unit 1300-Fig.13 & ¶0093-¶0098} in a communication network, comprising: 
a processor {Farmanbar-961: processor 1310-Fig.13 & ¶0093-¶0098}; and 
a memory {Farmanbar-961: memory 1320-Fig.13} storing instructions which, when executed by the processor, cause the network device to perform acts comprising {Farmanbar-961: ¶0093-¶0098}: 
determining a first utility value of a first network slice and a second utility value of a second network slice of the communication network, a network slice corresponding to a set of network functions for a set of services, a utility value of the network slice indicating a level of demand for system resources of the communication network by the set of services associated with the network slice; 
determining a difference between the first utility value and the second utility value; and 
in response to the difference exceeding a threshold utility value, updating system resources for a plurality of network slices of the communication network. 

Regarding Claim 8. 
-Claim 8 is rejected with the same reasons as set forth in claims 7 & 2.
The network device of claim 7, wherein determining the first utility value of the first network slice of the communication network comprises: 
 at least one of: an amount of allocated system resources for the first network slice, an amount of demand for the system resources by the first network slice, and a priority of the first network slice, a priority of a network slice being associated with a set of services of the network slice; and 
determining the first utility value of the first network slice based on the set of utility parameters. 

Regarding Claim 11. 
-Claim 11 is rejected with the same reasons as set forth in claims 7 & 5.
The network device of claim 7, wherein the system resources of the communication network comprise at least one of: computing resources, storage resources, signaling resources, a physical resource element, and a physical resource block. 

Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claims 7 & 6.
The network device of claim 7, wherein the set of network functions of the network slice corresponds to network functions of a radio access network. 

Regarding Claim 13. 
-Claim 13 is rejected with the same reasons as set forth in claim 7.
A computer-readable storage medium comprising program code stored thereon which, when executed by a device, causes the device to perform the method of claim 1 .

Allowable Subject Matter
Claims 3-4 & 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 3=. The prior art fails to teach the method of claim 1, wherein updating the system resources for the plurality of network slices comprises: 
determining system resources for each of the plurality of network slices, such that utility values of the plurality of network slices are equal, and a sum of amounts of predetermined amount of system resources of the communication network; and 
allocating system resources for each network slice based on the determined system resources for each network slice. 

Regarding Claim 4. The method of claim 3=, wherein the predetermined amount of system resources of the communication network is a total amount of system resources of the communication network. 

Regarding Claim 9=. The prior art fails to teach the network device of claim 7, wherein updating the system resources for the plurality of network slices comprises: 
determining system resources for each of the plurality of network slices, such that utility values of the plurality of network slices are equal, and a sum of amounts of system resources determined for the plurality of network slices is equal to a predetermined amount of system resources of the communication network; and 
allocating system resources for each network slice based on the determined system resources for each network slice. 

Regarding Claim 10. The network device of claim 9=, wherein the predetermined amount of system resources of the communication network is a total amount of system resources of the communication network. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sridhar (US 2021/0194771 A1) discloses a method for network slice assignment including: defining an intent for at least one network slice; selecting at least one network slice instance has capability to meet the intent; monitoring the selected network slice instance to determine whether the selected network slice instance is achieving the intent; and if the intent is not being met, reprioritizing at least one network slice instance in order to prioritize the selected network slice instance; if the intent is being met, continue monitoring the selected network slice instance. A system for network slice assignment including: a selection module configured to define an intent for at least one network slice and select at least one network slice; a monitoring module configured to monitor the selected network slice instance; an analysis module configured to determine if the intent is being met; and a reprioritization module configured to reprioritize at least one network slice {Figs.1-12}.

Gupta (US 2021/0185695 A1) discloses method for feedback-based network slice management includes steps performed at a network slice management function (NSMF) including at least one processor. The steps include subscribing, via a network data analytics function (NWDAF) subscription interface of the NSMF, directly with the NWDAF to create a subscription to be notified of network slice load information and specifying, as part of the subscription, network slice load information report generation criteria defined by the NSMF. The steps further include receiving, directly from the NWDAF, via the NWDAF subscription interface of the NSMF and in response to the 

Browne (US 2021/0136680 A1) discloses a system comprising an interface to access a network slice power consumption parameter for a network slice comprising a logical network between two endpoints through a plurality of physical computing platforms; and a controller comprising circuitry, the controller to specify operating parameters for a plurality of hardware resources of a first physical computing platform in accordance with the network slice power consumption parameter {Figs. 1-5}.

Yang (US 2019/0208438 A1) discloses a computer device may include a memory configured to store instructions and a processor configured to execute the instructions to determine network slices for a plurality of user equipment (UE) devices associated with a base station wherein a particular network slice identifies a particular service category or a UE device attribute category associated with particular ones of the plurality of UE devices, determine a distribution of network slices for the base station based on the determined network slices for the plurality of UE devices, and determine an adjustment for an optimization parameter based on the distribution of network slices for the base station. The computer device may be further configured to adjust the 

Pu (CN111555910A) discloses a self-healing and self-operation maintenance method and system based on network slices, and relates to the field of 5G communication. The method comprises the following steps :monitoring and judging a state index of a network slice instance, and when the state index exceeds a preset threshold, adjusting the state of the network slice instance by automatically healing a network function main body, expanding the network function main body or shrinking the network function main body; providing normal network service by the adjusted network slice instance by using system resources; the normal network service of the terminal service is ensured, the automatic method of autonomous healing and autonomous operation and maintenance is realized, other error problems caused by hysteresis of manual intervention operation and maintenance and misoperation are solved, the labor investment is reduced, and the availability and security of the network are improved {Abstract & Claims 1-10}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464